Citation Nr: 0004633	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-39 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to VA benefits under the provisions of 
38 U.S.C.A. § 1151 for heart disease claimed to have resulted 
from VA medical treatment in June 1995.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



INTRODUCTION

The veteran served on active duty from December 1942 to June 
1945.

In August 1999, the Board of Veterans' Appeals (Board) sought 
a medical advisory opinion from a physician who is employed 
by the VA, but not otherwise involved with this case, as to 
whether any circumstance(s) during the June 1995 knee 
operation, including the administration of anesthesia, or the 
surgical procedure itself, contributed to the right 
ventricular apical infarction identified upon testing in 
August 1995.  An opinion provided by a physician who is the 
Chief of the Coronary Care Unit of the Miami, Florida, VA 
Medical Center (MC) was provided in October 1999.  A copy of 
that opinion was sent to the veteran's representative in 
October 1999.  The letter accompanying the opinion informed 
the veteran and his representative that additional evidence 
or argument in response to the opinion could be submitted 
within sixty days.  As no response has been received from the 
veteran following the passage of sixty days, the Board will 
proceed with its review of the appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Surgery consisting of a total right knee replacement was 
performed at a VA MC in June 1995.

2.  The veteran's subsequently-diagnosed heart disease was 
merely coincident with the VA surgery. 

3.  No causal relationship exists between the veteran's heart 
disease and the VA surgery.


CONCLUSION OF LAW

VA compensation benefits for heart disease claimed to be 
related to VA hospitalization or medical treatment is not 
warranted.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking VA compensation for residuals of a 
cardiac infarction.  He maintains that he sustained a cardiac 
infarction as a result of the administration of anesthesia 
during a total right knee replacement operation at a VA MC 
(MC) on June 7, 1995.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been considered and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).


Facts

The veteran underwent a total right knee replacement 
operation at a VA MC on June 7, 1995.  According to the 
hospital reports, the surgery involved no anesthesia-related 
complications.  He was discharged from the hospital June 16, 
1995.  On June 29, 1995, he returned to the hospital 
complaining of shortness of breath, with no significant chest 
pain.  Following various tests, the diagnostic assessment was 
"probably some element of mild congestive heart failure."  
Several months later, in August 1995, a multiple gated 
acquisition scan (MUGA) was interpreted as "highly 
suggestive of a prior right ventricular apical infarction."  
In reviewing this report, the veteran's treating physician 
commented that the mild congestive heart failure experienced 
a couple of weeks after the total knee replacement was most 
likely secondary to a myocardial infarction.  
Electrocardiogram studies dated May 31, 1995; June 29, 1995; 
and January 1996 are of record along with complete clinical 
records reflecting the two hospitalizations and subsequent 
outpatient treatment records.  Also of record are the knee 
operation report and the anesthesia flow chart.  

The report of a December 1996 VA examination shows that the 
examiner reviewed the veteran's medical history, performed a 
clinical examination, and presented the opinion that the 
veteran had experienced a temporary aggravation of existing 
coronary heart disease, which had not been diagnosed at the 
time of the surgery, but that there was no heart disease or 
complications attributable to the general anesthesia 
administered during the June 1995 knee surgery. 

As noted above, the Board forwarded all this information 
along with the veteran's entire claims file to a VA physician 
who is a specialist in cardiology for review.  An opinion 
provided by the physician who is the Chief of the Coronary 
Care Unit of the Miami, Florida, VA MC, was received in 
October 1999 and a copy of the opinion was sent to the 
veteran's representative in the same month.  A review of the 
opinion itself reveals that three other physicians, the Chief 
of Staff, the Chief of the Cardiology Section, and the Chief 
of the Medical Service also signed the opinion, indicating 
their review and agreement with the conclusions reached.  In 
the opinion, after a summary of the history of the case, the 
physician concluded that the anesthesia or operative 
complications were a highly unlikely cause of the veteran's 
currently-shown heart problems.

A.  As to whether the anesthesia and 
operation caused the congestive heart 
failure and/or right ventricular 
abnormalities, this is highly unlikely.  
The patient had no hemodynamic problems 
operatively or post-operatively.  He was 
asymptomatic three weeks post-operative.  
His EKG [electrocardiogram] done on 
6/29/95 was unchanged.  Most right 
ventricular heart attacks and left 
ventricular heart attacks are symptomatic 
or have hemodynamic problems.  Right 
ventricular heart attacks, in particular, 
have more hemodynamic problems.

B.  Furthermore, the cardiac 
catheterization showed that the right 
coronary artery was normal.  The right 
ventricle is supplied by the blood of the 
right coronary artery and yet the artery 
showed no disease.  Although not 
impossible, a right ventricular infarct 
is unlikely given this data.

C.  So what caused the shortness of 
breath on 6/29/95?  Although it is 
impossible to make a diagnosis in 
hindsight, I do not think it was related 
to the operation.  It may have been 
related to a combination of pre-existing 
coronary artery disease, obesity, 
improper diet (fluid overload), and the 
strain of rehabilitation post knee 
replacement.  A pulmonary embolus still 
cannot be ruled out, even if the VQ 
[ventilation perfusion] scan was 
negative.  Small pulmonary emboli can be 
missed by a VQ scan.  Also a VQ scan may 
also miss emboli if not done seventy-two 
hours post occurrence.  Patients with leg 
operations are prone to pulmonary emboli.

D.  What caused his abnormal right 
ventricular function on the MUGA 
[multiple gated acquisition] scan?  As 
stated, it is highly unlikely that it was 
a heart attack given the normal coronary 
artery.  This also may have been a 
preexisting right ventricular damage 
caused by lung disease from chronic 
smoking.  Also pulmonary emboli can cause 
right ventricular damage.  Also a 
possibility is that he has a condition 
other than coronary artery disease or 
pulmonary emboli that affects his right 
ventricle.




Analysis

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994):  "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . .VA's action is not the cause of the 
disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  

(a)	General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  
(1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  (i)  As applied to 
examinations, the physical condition 
prior to the disease or injury will be 
the condition at time of beginning the 
physical examination as a result of which 
the disease or injury was sustained.  
(ii)	As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  
(2)  Compensation will not be payable 
under 38 U.S.C. 1151  for the continuance 
or natural progress of disease or 
injuries for which the training, or 
hospitalization, etc., was authorized.  

(c)	Cause. In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  
(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  
(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.  
(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358 (1996).

The veteran was furnished with the substance of the new 
regulation in a January 1996 Statement of the Case.

In summary, then, under the 1995 version of 38 C.F.R. 
§ 3.358(c)(3), compensation is precluded where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  
38 U.S.C.A. § 1151 (West Supp. 1997).  The purpose of the 
amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under section 1151.

A VA General Counsel Opinion, VAOPGCPREC 40-97 (December 31, 
1997) addresses the issue of the effective date of the new 
statutory provision.  The opinion includes an analysis of the 
legislative history of the new statute and applies principles 
of statutory construction to the exact terms of the statute.  
Essentially, the General Counsel holds that all claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997, must be adjudicated under the provisions of Section 
1151 as they existed prior to that date.  In other words, all 
1151 claims, such as this veteran's claim, which were filed 
before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.

The RO has evaluated the veteran's claim under the 1995 
version of the regulations only and has not performed an 
analysis utilizing the newer provisions or a comparison of 
the two as applied to the veteran's claim.  Under the 
subsequent holding of the General Counsel, the standards set 
forth in the 1995 regulations appear to be the appropriate 
standards under which this appeal should be reviewed and the 
Board will utilize this version as the RO did before us.  

In reviewing the medical evidence supporting the veteran's 
claim in contrast to that which weighs against the veteran's 
claim, the Board notes that the veteran's treating 
physician's comment that the mild congestive heart failure 
experienced a couple of weeks after the total knee 
replacement was most likely secondary to a myocardial 
infarction, represents the sole medical evidence tending to 
show a connection between the June 1995 knee surgery and 
current heart problems.  Although the veteran has vigorously 
asserted his belief in the merits of his claim, because he is 
not a medical expert, he is not competent to express an 
authoritative opinion regarding either his current medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In contrast to the physician's handwritten comment, the 
opinions of the December 1996 VA examiner and the October 
1999 VA cardiac specialist weigh against the veteran's claim, 
as both physicians concluded after review of the veteran's 
claims file, including the veteran's physician's statement 
reflected above.

The United States Court of Appeals for Veterans Claims 
(Court) has provided guidance in evaluating the evidentiary 
value of physicians' opinions.  A medical opinion relating a 
current disability to service has more probative value when 
it takes into account the records of prior medical treatment 
so that the opinion is a fully informed one.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 20-21 (1991).  Several Court 
decisions stand for the proposition that medical opinions 
which are speculative in nature are less probative.  See 
Perman v. Brown, 5 Vet. App. 237, 241 (1993); Obert v. Brown, 
5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992).

In applying the Court's guidance to the analysis of the 
medical evidence regarding this issue, the Board notes that 
it appears all three conclusions were reached after a 
consideration of the veteran's own reported history in 
conjunction with recent clinical records.  Presumably, the 
veteran's treating physician was familiar with his pertinent 
clinical history, although she did not specifically note a 
review of his records in the treatment note in which she 
expressed her opinion.  Thus, all three opinions were fully 
informed under the dictates of Wilson.

Most importantly, however, the private physician's opinion is 
speculative in nature, especially when compared to the two 
comprehensive, and fully-explained VA opinions.  The private 
physician qualifies her opinion by stating that the mild 
congestive failure experienced after the surgery was "most 
likely" secondary to a myocardial infarction.  She does not 
directly relate the "likely" myocardial infarction to the 
surgery or to the administration of anesthesia during surgery 
other than by the subtle implication that the proximity in 
time between the surgery and the myocardial infarction may 
have been significant.  Thus, under the holdings of Perman, 
Obert, and Stegman, this opinion has less probative value 
because of its speculative nature.

By contrast, the VA examiner and the VA cardiac specialist 
took great pains to explain their conclusions that the 
veteran likely did not suffer a myocardial infarction at all 
in conjunction with or subsequent to the surgery.  The 
October 1999 cardiac specialist especially presented a 
careful outline of the test results, clinical findings, and 
the reasonable medical interpretation of each.  Both provided 
fully-explained opinions, as set forth above, supported by 
medical principles in addition to their own expertise to 
buttress their conclusion that the veteran did not heart 
disease or complications attributable to the general 
anesthesia administered during the June 1995 knee surgery and 
that his currently-shown heart problems were highly unlikely 
to be related to the anesthesia or the surgery.  Both further 
attributed the veteran's symptomatology to a natural aging 
process, complicated by previous tobacco abuse, obesity, 
fluid overload, and the strain of rehabilitation from the 
total knee replacement, providing a medical explanation for 
the currently-shown disability.  For these reasons, the Board 
concludes that the VA medical opinions are more probative 
than the private physician's opinion which is of record.

In summary, the preponderance of the evidence is against the 
veteran's claim for disability compensation under the 
provisions of 38 U.S.C.A. § 1151.  The medical evidence of 
record does not show that his disability is causally related 
to the VA medical and surgical treatment, was anything other 
than coincidental to the VA medical and surgical treatment.  
As discussed above, the Board has weighed the probative value 
of the medical opinions of record and has concluded that the 
two opinions which go against the veteran's claim are more 
probative.  It is not asserted and the evidence does not show 
that the veteran's current heart problems represent the 
continuance or natural progress of diseases or injuries for 
which VA medical or surgical treatment was authorized (the 
right knee replacement), or that heart problems were the 
certain or near certain result of the VA medical or surgical 
treatment.  Thus, entitlement to compensation for heart 
disease claimed to have resulted from VA medical treatment in 
June 1995 under the provisions of 38 U.S.C.A. § 1151 must be 
denied.


ORDER

Compensation for heart disease claimed to have resulted from 
VA medical treatment in June 1995 is denied.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

 

